Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 1 of 54

MDB\MG: 2019R00196
cjr:9-1 11-2020

IN THE UNITED STATES DISTRICT COURT 904! io) 57
FOR THE DISTRICT OF MARYLAND. __

UNITED STATES OF AMERICA
v.

GREGORY BUTLER,

a/k/a “GOTTI,”

a/k/a “LITTLE DICK,”

a/k/a “SAG,”
DARRAN MALIK BUTLER,

a/k/a “LIK,”
BOBBY CANNON,

a/k/a “FREAKY,”

a/k/a “LOSHO,”
DAREAN COOK,

JUAWAN DAVIS,

a/k/a “FAT DADDY,”
EDWARD BUDDY HALL,

a/k/a “GWAR,”
TIMOTHY LEGARD,
DAVON OWENS,

D’ ANDRE PRESTON

a/k/a “WHITEBOY,”

a/k/a “WHITES,”
DESMOND RINGGOLD,

a/k/a “WORM,”
JAMES HENRY ROBERTS,

a/k/a “BUB,”
TIRREL SAUNDERS,

a/k/a “PRETTY,”
NATHAN STANLEY,
JAMIE WAGONER,
LAURA WARNER,
EMANUEL WATKINS,

Defendants.

 

7 AE

Ci

CRIMINAL NO. PWG-19-0137

(Conspiracy to Participate in a
Racketeering Enterprise, 18 U.S.C.
§ 1962(d);_ Conspiracy to Distribute
Controlled Substances Resulting in
Death and Serious Bodily Injury, 21
U.S.C. § 846; Conspiracy to Use
Interstate Commerce Facilities in the
Commission of Murder-for-Hire, 18
U.S.C. § 1958; Use of Interstate
Commerce Facilities in the Commission
of Murder-for-Hire, 18 U.S.C. § 1958;
Possession of a Firearm During and in
Relation to a Drug Trafficking Crime,
18 U.S.C. §924(c); Possession of a
Firearm and Ammunition by a
Prohibited Person, 18 U.S.C.
§ 922(g)(1); Possession with Intent to
Distribute Controlled Substances, 21
U.S.C. § 841; Distribution of Controlled
Substances Resulting in Death and
Serious Bodily Injury, 21 U.S.C. § 841;
Aiding and Abetting, 18 U.S.C. § 2; and
Forfeiture)

 

FOURTH SUPERSEDING INDICTMENT
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 2 of 54

COUNT ONE
Conspiracy to Participate in a Racketeering Enterprise

INTRODUCTION

l. The NFL criminal enterprise was an organization comprised of individuals with
social and familial ties to the Edmondson Village neighborhood in southwest Baltimore, Maryland.
The term “NFL” is an acronym that stands for Normandy, Franklin, and Loudon, which are three
adjacent streets that run through Edmondson Village. Members of the NFL Enterprise
demonstrated and promoted their affiliation through the use of social media, jewelry, tattoos, and
other public displays.

2. Members of the NFL criminal enterprise engaged in a pattern of criminal activity
including acts involving murder, narcotics trafficking and smuggling, illegal firearms possession,

witness intimidation, and witness retaliation.

5

2. At all times relevant to this Fourth Superseding Indictment, the following
defendants were members and associates of the NFL criminal enterprise:

GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
DARRAN MALIK BUTLER,
a/k/a “LIK,”
BOBBY CANNON,
a/k/a “FREAKY,”
a/k/a “LOSHO,”
JUAWAN DAVIS,
a/k/a “FAT DADDY,”
D’ ANDRE PRESTON
a/k/a “WHITEBOY,”
a/k/a “WHITES,” and
JAMES HENRY ROBERTS,
a/k/a “BUB.”
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 3 of 54

THE RACKETEERING ENTERPRISE

4, At all times relevant to this Fourth Superseding Indictment, the NFL, including its
leaders, members, and associates, constituted an “enterprise” as defined in Section 1961(4) of Title
18, United States Code, that is, a group of individuals associated in fact that engaged in, and the
activities of which affected, interstate and foreign commerce. The NFL Enterprise constituted an
ongoing organization whose members and associates functioned as a continuing unit for acommon
purpose of achieving the objectives of the Enterprise.

PURPOSES OF THE ENTERPRISE

5. Among the purposes of the NFL Enterprise were the following:

a. Enriching the leaders, members, and associates of the NFL Enterprise
through narcotics trafficking, including the distribution of controlled substances and other related
criminal activities, and through the use of threats, intimidation, and violence, including, but not
limited to, acts involving murder, brokered killings, and retaliation against witnesses and
cooperators;

b. Promoting and enhancing the reputation and scope of the NFL Enterprise
and its members’ and associates’ activities;

C: Preserving and protecting the NFL Enterprise and its leaders by keeping its
members and associates from cooperating with law enforcement through intimidation, violence,
threats of violence, and public displays of aggression and firearms possession;

d. Providing financial support and information to members, including those
members who were incarcerated on charges related to narcotics trafficking, acts of violence, or

other offenses;
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 4 of 54

& Providing assistance to other members and associates who committed
crimes for and on behalf of the NFL Enterprise in order to hinder, obstruct, and prevent law
enforcement officers from identifying, apprehending, and punishing the offender; and

f. Keeping victims and witnesses in fear of the NFL Enterprise and in fear of
its leaders, members, and associates through acts of violence, threats of violence, and public
displays of aggression.

THE RACKETEERING CONSPIRACY
6. Beginning ona date unknown to the Grand Jury, but at least from on or about 2016,

and continuing through on or about March 26, 2020, in the District of Maryland, and elsewhere,

the defendants,

GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
DARRAN MALIK BUTLER,
a/k/a “LIK,”
BOBBY CANNON,
a/k/a “FREAKY,”
a/k/a “LOSHO,”
JUAWAN DAVIS,
a/k/a “FAT DADDY,”
D’ ANDRE PRESTON
a/k/a “WHITEBOY,”
a/k/a “WHITES,” and
JAMES HENRY ROBERTS,
a/k/a “BUB,”

each being a person employed by and associated with the NFL, an enterprise, which engaged in,
and the activities of which affected, interstate and foreign commerce, together with each other and
with other persons known and unknown to the Grand Jury, did knowingly, intentionally, and
unlawfully combine, conspire, confederate, and agree to violate Section 1962(c) of Title 18, United

4
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 5 of 54

States Code, that is, to conduct and participate, directly and indirectly, in the conduct of the
enterprise’s affairs through a pattern of racketeering activity, as defined in Sections 1961(1) and
(5) of Title 18, United State Code, which pattern of racketeering activity consisted of:
a. multiple acts involving:
i. Murder, chargeable under Md. Code Ann., Crim. Law §§ 2-201 and 2-204
(Maryland Murder) and 2-205, and 2-206 (Maryland Attempted Murder),
and the Common Law of Maryland punishable pursuant to Md. Code Ann.,
Crim. Law §§ 1-201, 1-202;
b. multiple acts indictable under:
i. 18 U.S.C. § 1512 (Relating to Tampering with a Witness, Victim, or an
Informant);
iu. 18 U.S.C. § 1513 (Relating to Retaliating Against a Witness, Victim, or an
Informant);
ili, 18 U.S.C. § 1958 (Relating to Use of Interstate Commerce Facilities in the
Commission of Murder-for-Hire); and
c. multiple offenses involving the felonious manufacture, importation, receiving,
concealment, buying, selling, and otherwise dealing in a controlled substance
punishable under the laws of the United States, in violation of Title 21, United
States Code, Section 846 (Conspiracy to Distribute and Possess with Intent to
Distribute Controlled Substances) and Section 841 (Distribution and Possession

with Intent to Distribute Controlled Substances).
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 6 of 54

MANNER AND MEANS OF THE RACKETEERING CONSPIRACY

Pe Among the methods and means by which the members and associates conducted
and participated in the conduct of the affairs of the enterprise were the following:

8. NFL members and associates employed and used specific terminology, symbols,
and tattoos.

2. NFL members and associates agreed to purchase, maintain, and circulate weapons
and firearms among NFL members for use in criminal activity by NFL members and associates.
NFL members and associates obtained firearms from drug customers as a form of payment in
exchange for drugs.

10... NFL members and associates illegally obtained and distributed prescription pills
and medications, including cough syrup containing codeine, a controlled substance.

lL. NFL members and associates used, carried, possessed, brandished, and discharged
firearms in connection with the enterprise’s illegal activities, including, but not limited to, drug
trafficking and acts involving murder.

12. | NFL members and associates used violence, threats of violence, and intimidation
to prevent victims and witnesses from cooperating with law enforcement against NFL members
and associates about criminal acts committed by NFL members and associates.

13. | NFL members and associates obstructed justice and harmed, threatened, and
intimidated witnesses and victims who cooperated with law enforcement, including other members
of the NFL Enterprise.

14. NFL members and associates used social media to promote the NFL Enterprise,

including by posting displays of wealth and advertising affiliation to the NFL Enterprise.
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 7 of 54

15. NFL members and associates used social media to intimidate and retaliate against
actual and suspected witnesses to crimes committed by NFL members and associates, including
by posting displays of firearms, brandishing firearms, intimating the use of firearms, and revealing
information about the identity of suspected cooperating witnesses.

16. | NFL members and associates distributed and conspired to distribute controlled
substances, including, but not limited to heroin, fentanyl, cocaine, and cocaine base, in and around
Baltimore City, resulting in the distribution of controlled substances throughout the Mid-Atlantic
region and elsewhere.

LF. In order to maximize profits, NFL members and associates adulterated controlled
substances for street-level distribution. NFL members and associates also sought to increase the
potency of the controlled substances in order to generate customer loyalty to the NFL Enterprise’s
drug product.

18. | NFL members and associates controlled drug territories and generally permitted
only NFL members and associates to sell drugs in these territories.

19. | NFL members and associates used cellular telephones to communicate with one
another concerning and during the commission of the enterprise’s illegal activities.

20. NFL members and associates attempted to conceal many of the acts done in
furtherance of the NFL Enterprise, and used coded language and other means to avoid detection
and apprehension by law enforcement and otherwise to provide security to members and associates

of the NFL Enterprise.
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 8 of 54

21; NFL members and associates used encrypted communications platforms, such as
FaceTime, to avoid law enforcement detection, as well as multiple electronic devices to
compartmentalize communications.

22. | NFL members and associates smuggled contraband cell phones and controlled
substances into correctional facilities to aid other members and associates of the NFL Enterprise.

23. NFL members and associates assisted incarcerated NFL members and associates
by moving evidence and contraband for them, and assisting with their drug trafficking operations
while the NFL members and associates remained incarcerated.

24. | NFL members and associates were involved in murder and attempted murder,
including murder-for-hire schemes. NFL members and associates offered bounties for the murder
of witnesses and rivals. NFL members and associates acted as brokers connecting hitmen with
individuals who had offered bounties for the murder of witnesses and rivals. And NFL members
and associates carried out contract killings to enrich themselves and to retaliate against witnesses
and rivals.

OVERT ACTS

25. In furtherance of the conspiracy and to achieve the objectives thereof, the
defendants and others performed and caused to be performed the following overt acts, among
others, in the District of Maryland and elsewhere:

26. Beginning in at least 2016 and continuing through his arrest on federal charges on
April 3, 2019, GREGORY BUTLER controlled a drug trafficking organization that sold large
quantities of heroin, fentanyl, and cocaine. For example, the drug trafficking organization

distributed narcotics on the following dates, resulting in non-fatal and fatal overdoses:
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 9 of 54

a. On or about August 16, 2016, GREGORY BUTLER coordinated the sale of

. ee to “S.D.” S.D. purchased heroin/fentany! from a distributor

working for the NFL Enterprise. Later that day, S.D. overdosed and died from the
heroin/fentanyl in Rockville, Maryland.

b. On or about October 17, 2016, GREGORY BUTLER coordinated the sale of
heroin/fentanyl to “R.H.” R.H. purchased the heroin/fentanyl from a distributor
working for the NFL Enterprise. On or about October 17, 2016, R.H. overdosed
and died from the heroin/fentany! in Frederick County, Maryland.

c. On or about March 5, 2017, a distributor for the NFL Enterprise sold
heroin/fentanyl to “D.B.” D.B. used a portion of the heroin/fentany] in a vehicle on
his way home and overdosed. D.B. received Narcan and was revived. Later that
night, after returning to his home in Mount Airy, Maryland, D.B. used another
portion of the heroin/fentanyl, overdosed, and died. At and around the time of
D.B.’s overdoses, GREGORY BUTLER was overseeing the NFL Enterprise’s
distribution of narcotics from jail.

d. On or about June 17, 2018. GREGORY BUTLER coordinated the sale of
heroin/fentanyl to “B.M.” On that day, Edward Buddy Hall distributed the
heroin/fentanyl to B.M. Later that same day, B.M. provided a portion of that
heroin/fentanyl to “M.D.” M.D. used the heroin/fentanyl, overdosed, received
Narcan, and was hospitalized.

e. On or about August 26, 2018, GREGORY BUTLER coordinated the sale of

heroin/fentanyl to “D.M.” Early the next morning, D.M. used the heroin/fentany|
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 10 of 54

he had bought from the NFL Enterprise, and overdosed in Carroll County,
Maryland. D.M. received Narcan and was revived.

f. On or about October 5, 2018, GREGORY BUTLER coordinated the sale of
heroin/fentanyl to “K.K.” K.K. then purchased the heroin/fentanyl from a
distributor working for the NFL Enterprise. Later that day, K.K. used the
heroin/fentanyl in a restroom in Howard County, Maryland, and overdosed. K.K.
received Narcan and was hospitalized.

g. On or about October 18, 2018, GREGORY BUTLER coordinated the sale of
heroin/fentanyl to K.K. K.K. then purchased the heroin/fentany! from a distributor
working for the NFL Enterprise. On or about October 19, 2018, K.K. used the
heroin/fentanyl in a motel in Winchester, Virginia, and overdosed. K.K. received
Narcan and was hospitalized.

h. On or about October 31, 2018, GREGORY BUTLER coordinated the sale of 30
grams of fentanyl to Jamie Wagoner. On or about October 31, 2018, Edward
Buddy Hall sold approximately 30 grams of fentanyl to Jamie Wagoner. On the
same day, Jamie Wagoner sold some of the fentanyl to C.C. Later that day, C.C.
used a portion of the heroin and overdosed in Winchester County, Virginia. C.C.
received Narcan and was hospitalized.

i. On or about November 9, 2018, GREGORY BUTLER coordinated the sale of
heroin to “W.A.E.” Desmond Ringgold supplied the fentanyl to Kareem Mack, a

street-level NFL distributor, who then sold approximately 2.5 grams of fentany! to
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 11 of 54

W.A.E. Later that evening, W.A.E. used a portion of the fentanyl and overdosed in
Montgomery County, Maryland. W.A.E. received Narcan and was hospitalized.

j. On or about November 11, 2018, GREGORY BUTLER coordinated the sale of
fentanyl to Timothy Legard. Desmond Ringgold supplied fentanyl to Donte
Bennett, a street-level distributor for the NFL. Bennett then distributed
approximately 7.5 grams of that fentanyl to Legard. Later in the early morning
hours of November 12, 2018, Legard distributed a portion of the fentanyl to “S.L”
and “A.M.” $.L and A.M used the fentanyl and overdosed in Winchester, Virginia.
Both S.L and A.M. received Narcan and were revived.

k. On or about November 17, 2018, Donte Bennett provided heroin to his father that
Bennett had obtained by virtue of working as a distributor for the NFL Enterprise’s
drug trafficking operation. On or about November 20, 2018, Bennett’s father
overdosed and died in Baltimore, Maryland. Later that day, Bennett called
GREGORY BUTLER and reported that his father had died from the NFL
Enterprise’s drugs. GREGORY BUTLER later admonished Bennett, blaming him
for providing the organization’s drugs to his father.

|. On or about January 28, 2019, GREGORY BUTLER coordinated the sale of
fentanyl to “V.C.” Tirrel Saunders supplied fentanyl to a distributor for the NFL
Enterprise, who then sold approximately half of one gram of fentanyl to “V.C.”
V.C. used the fentanyl and overdosed in Montgomery County, Maryland. V.C.

received Narcan, and was hospitalized.
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 12 of 54

m. On or about March 22, 2019, GREGORY BUTLER coordinated the sale of
approximately 11 grams of heroin/fentanyl/acetylfentanyl to “S.G.” Desmond
Ringgold supplied heroin/fentanyl/acetylfentanyl to a distributor for the NFL
Enterprise, who then sold a portion of heroin/fentanyl/acetylfentanyl to S.G. Later
that day, 8.G. distributed some of this heroin/fentanyl to A.L. A.L. used the
heroin/fentanyl/acetylfentanyl, overdosed, and died from the heroin/fentanyl/

Vt iain nb
acetylfentanyl in Frederick County, Sebewachasnch

27. In or about 2018 through April 2019, GREGORY BUTLER maintained a house
on Cedardale Road in Baltimore where he adulterated and processed heroin and fentany] for street-
level distribution.

28. — In or about 2018 through April 2019, ROBERTS maintained a stash house at Pratt
and Franklin Street where ROBERTS stored and processed heroin, fentanyl, and cocaine, and
stored firearms.

29. In or about 2018 through December 28, 2019, CANNON conspired to obtain and
distribute cough syrup containing codeine, a controlled substance.

30. On or about January 31, 2018, DAVIS posted a picture on Instagram of discovery
materials in an attempt to intimidate a witness, referred to in the posting as a “rat,” who was a
witness in a pending prosecution of DARRAN BUTLER.

31. In or about 2018 and continuing through June 16, 2018, GREGORY BUTLER
offered money for the murder of W.E. because GREGORY BUTLER and ROBERTS believed

W.E. was a federal witness who was cooperating with law enforcement.
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 13 of 54

32. In or about 2018 and continuing through June 16, 2018, ROBERTS recruited NFL
members and associates to kill W.E. in exchange for money.

33. On June 16, 2018, CANNON murdered W.E. and J.H., shooting them multiple
times while they sat on a porch in the Edmondson Village neighborhood.

34. | ROBERTS paid CANNON for the murders of W.E. and J.H. with money supplied
by GREGORY BUTLER.

35. Following the murder of W.E.-and J.H.,. GREGORY BUTLER, ROBERTS, and
another member of the NFL Enterprise offered money for the murder of D.G. because they
believed D.G. wanted to retaliate for W.E.’s murder.

36. On or about October 21, 2018, DARRAN BUTLER murdered D.G. by shooting
him in the Edmonson Village neighborhood. DARRAN BUTLER murdered D.G. in exchange
for the money offered as a bounty by GREGORY BUTLER, ROBERTS, and the other NFL
member Following D.G.’s murder, ROBERTS coordinated the payment of the bounty to
DARRAN BUTLER.

37. Onor about October 21, 2018, DAVIS stated in a wiretapped phone call, “We got
the rapper outta there,” referring to the murder of D.G.

38. Beginning at a time unknown, but no later than October 2018, to October 31, 2018,
ROBERTS solicited DARRAN BUTLER to murder L.S. so that ROBERTS and DARRAN
BUTLER could collect a money bounty offered for the murder of L.S.

39. On or about October 30, 2018, PRESTON sent a direct message via Instagram to

a juvenile, telling the juvenile to bring him a “bippy,” a coded reference to a firearm.
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 14 of 54

40. On or about October 31, 2018, DARRAN BUTLER and PRESTON murdered
L.S. in exchange for the money offered for L.S.’s murder. DARRAN BUTLER and PRESTON
chased L.S. into a convenience store and shot him multiple times, killing him. Following the
murder, DARRAN BUTLER posted a picture on Instagram in possession of the murder proceeds.

41. | Onor about November 1, 2018, DARRAN BUTLER fled from the police during
a high-speed vehicle chase, and possessed a loaded firearm, marijuana, and oxycodone.

42. On or about November 5, 2018, GREGORY BUTLER and ROBERTS conspired
to murder A.L., a member of the NFL Enterprise, while A.L. was incarcerated at the Chesapeake
Detention Facility in Baltimore by paying another federal detainee money to carry out the murder.
ROBERTS also planned to smuggle a contraband cellular telephone via a corrections officer to a
co-conspirator so they could coordinate the murder.

43, On or about December 20, 2018. an associate called DAVIS asking him, in
substance, for a firearm. DAVIS then agreed to transfer a firearm to the associate.

44. On or about December 20, 2018, DAVIS possessed a firearm and a mixture or
substance containing a detectable amount of fentanyl and aceylfentnayl.

45. Following DAVIS’ arrest on December 20, 2018, GREGORY BUTLER and
ROBERTS went to DAVIS’ house and retrieved firearms from inside the house to prevent law
enforcement from seizing them. GREGORY BUTLER also took custody of a cellular telephone
DAVIS has used to communicate with drug customers, so the NFL Enterprise could continue to
distribute narcotics to DAVIS’ drug customers.

46. Beginning in 2018 and continuing through January 3, 2019, ROBERTS and

CANNON conspired to murder D.J., in exchange for a money bounty placed for D.J.’s murder.

14
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 15 of 54

47. Onor about January 3, 2019, CANNON attempted to murder D.J. by shooting him
multiple times outside the federal halfway house where D.J. was residing at the time.

48. On or about January 16, 2019, GREGORY BUTLER purchased a firearm
equipped with a laser sight from a drug customer in exchange for heroin/fentany|.

49, On or about January 17, 2019, GREGORY BUTLER was arrested by the
Baltimore Police Department. During his arrest, BUTLER communicated with his mother and
requested that she obtain the cellular phones that he used for managing the drug trafficking
operations for the NFL Enterprise and transfer them to another member of the NFL Enterprise.
GREGORY BUTLER also directed his mother and Darean Cook to retrieve narcotics he had
stored at the Cedardale Avenue stash house.

50. On or about January 18, 2019, Darean Cook and GREGORY BUTLER’s mother
retrieved over 800 grams of heroin/fentany! from the Cedardale Avenue stash house. GREGORY
BUTLER’s mother then transferred the narcotics to Desmond Ringgold.

51. In February 2019, DAVIS and DARRAN BUTLER obtained a contraband cellular
device smuggled into their state detention facility. Using that device, and with the assistance of
GREGORY BUTLER and ROBERTS, they attempted to smuggle controlled substances and
other contraband into the facility. As part of this scheme, they intended to bribe a correctional
officer to aid in the smuggling.

52. Beginning in 2019, but no later than March 18, 2019, and continuing through March
24, 2019, GREGORY BUTLER, CANNON, and ROBERTS conspired to murder T.W.

53. On April 3, 2019, GREGORY BUTLER possessed a loaded firearm.

54. On April 3, 2019, ROBERTS possessed a loaded firearm and fentanyl.

15
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 16 of 54

55. Following ROBERTS’ arrest. on April 3, 2019, ROBERTS called CANNON
from a detention facility. During the call, ROBERTS used coded language to inform CANNON
about remaining drug supplies and advised CANNON about mixing drugs for distribution.

56. On or about December 28, 2019, CANNON possessed a firearm, over 40 grams of
a mixture or substance containing a detectable amount of fentanyl, suboxone, 7.62x39mm
ammunition, 9mm ammunition, and .45 caliber ammunition.

57. On or about March 26, 2020, PRESTON possessed a loaded firearm and
marijuana.

NOTICE OF SPECIAL SENTENCING FACTORS REGARDING COUNT ONE

58. Beginning at a time unknown, but at least in or about October 2018 to October 31,
2018, in the District of Maryland and elsewhere, DARRAN BUTLER, PRESTON, and
ROBERTS conspired with others known and unknown to the Grand Jury to feloniously, willfully,
and with deliberately premeditated malice, kill and murder L.S., in violation of Maryland Code,
Criminal Law § 2-201(a)(1) and the Common Law of Maryland, and punishable pursuant to
Maryland Code, Criminal Law § 1-202.

59. Beginning at a time unknown, but at least in or about December 2018 to January 3,
2019, in the District of Maryland and elsewhere, CANNON and ROBERTS conspired with others
known and unknown to the Grand Jury to feloniously, willfully, and with deliberately premeditated
malice, kill and murder D.J., in violation of Maryland Code, Criminal Law § 2-201(a)(1) and the
Common Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-202.

60. From at least 2016 through on or about December 28, 2019, in the District of

Maryland, and elsewhere, GREGORY BUTLER, CANNON, DAVIS, and ROBERTS did

16
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 17 of 54

knowingly and willfully combine, conspire, confederate, and agree with each other and with others
known and unknown to the Grand Jury to knowingly and intentionally distribute and possess with
intent to distribute | kilogram or more of a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, 400 grams or more of a mixture of substance
containing a detectable amount of fentanyl, a Schedule II controlled substance, and 280 grams or
more of a mixture or substance containing a detectable amount of cocaine base, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A),

and 846.

17
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 18 of 54

COUNT TWO
Conspiracy to Distribute Controlled Substances
Resulting in Death and Serious Bodily Injury

The Grand Jury for the District of Maryland charges that:

Paragraphs 1-5 and 7-57 of Count One of this Fourth Superseding Indictment are re-
alleged and incorporated by reference as though fully set forth herein.

From a time unknown to the Grand Jury, but no later than 2016 through on or about
December 28, 2019, in the District of Maryland, and elsewhere, the defendants:

GREGORY BUTLER,

a/k/a “GOTTI,”

a/k/a “LITTLE DICK,”

a/k/a “SAG,”
DARRAN MALIK BUTLER

a/k/a “LIK,”

BOBBY CANNON,

a/k/a “FREAKY,”

a/k/a “LOSHO,”
DAREAN COOK,

JUAWAN DAVIS,

a/k/a “FAT DADDY,”
EDWARD BUDDY HALL,

a/k/a “GWAR,”
DESMOND RINGGOLD,

a/k/a “WORM,”
DAVON OWENS,

JAMES HENRY ROBERTS,

a/k/a “BUB,”
TIRREL SAUNDERS,

a/k/a “PRETTY,”
NATHAN STANLEY,
TIMOTHY LEGARD,
JAMIE WAGONER,
LAURA WARNER,
EMANUEL WATKINS,

did knowingly combine, conspire, confederate, and agree with each other, and with persons known

and unknown to the Grand Jury, to distribute and possess with the intent to distribute a mixture or

18
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 19 of 54

substance containing a detectable amount of heroin, a Schedule I controlled substance, a mixture
or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)piperidin-4-y1]
propanamide, also known as fentanyl, a Schedule II controlled substance, a mixture or substance
containing a detectable amount of cocaine base, a Schedule II controlled substance, and a mixture
or substance containing a detectable amount of buprenorphine, also known as Suboxone, a
Schedule V controlled substance, and that serious bodily injury and death resulted from use of
those substances, in violation of 21 U.S.C. § 841.
QUANTITY OF CONTROLLED SUBSTANCES DISTRIBUTED IN CONSPIRACY

With respect to GREGORY BUTLER, CANNON, DAVIS, HALL, OWENS,
RINGGOLD, ROBERTS, and SAUNDERS, the amount involved in the conspiracy attributable
to each of them as a result of their own conduct, and the conduct of other conspirators reasonably
foreseeable to them, is one kilogram or more of a mixture or substance containing a detectable
amount of heroin, more than 280 grams of a mixture or substance containing a detectable amount
of cocaine base, 400 grams or more of a mixture or substance containing a detectable amount of
fentanyl, and a detectable amount of a mixture or substance containing a detectable amount of
buprenorphine, also known as Suboxone.

With respect to WATKINS, the amount involved in the conspiracy attributable to him as
a result of his own conduct, and the conduct of other conspirators reasonably foreseeable to him,
is more than 280 grams of a mixture or substance containing a detectable amount of cocaine base.

With respect to COOK, LEGARD, WAGONER, and WARNER, the amount involved
in the conspiracy attributable to each of them as a result of their own conduct, and the conduct of

other conspirators reasonably foreseeable to them, is 100 grams or more of a mixture or substance

19
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 20 of 54

containing a detectable amount of heroin, a detectable amount of cocaine base, and a detectable
amount of fentanyl.

With respect to STANLEY, the amount involved in the conspiracy attributable to him as
a result of him own conduct, and the conduct of other conspirators reasonably foreseeable to him,
is more than 40 grams of a mixture or substance containing a detectable amount of fentanyl, a
detectable amount of cocaine base, and a detectable amount of heroin.

With respect to DARRAN BUTLER, the amount involved in the conspiracy attributable
to him as a result of him own conduct, and the conduct of other conspirators reasonably foreseeable
to him, is a detectable amount of heroin, a detectable amount of cocaine base, and a detectable
amount of buprenorphine, also known as Suboxone.

DEATH AND SERIOUS BODILY INJURY

The grand jury specifically finds that deaths and serious bodily injuries alleged in this
Count were reasonably foreseeable to defendants GREGORY BUTLER, BOBBY CANNON,
JUAWAN DAVIS, EDWARD BUDDY HALL, DESMOND RINGGOLD, JAMES HENRY
ROBERTS, TIRREL SAUNDERS, and JAMIE WAGONER based upon their conduct and the
scope of conduct of other co-conspirators known to them.

21 U.S.C. § 846

20
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 21 of 54

COUNT THREE
Distribution of a Controlled Substance Resulting in Death

The Grand Jury for the District of Maryland further charges that:
On or about August 16, 2016, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and death resulted from use of those

substances, to wit, the death of S.D.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

21
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 22 of 54

COUNT FOUR
Distribution of a Controlled Substance Resulting in Death

The Grand Jury for the District of Maryland further charges that:
On or about October 17, 2016, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule | controlled substance, and a mixture or substance containing a detectable
amount of heroin, a Schedule | controlled substance, and a mixture or substance containing a
detectable amount of fentanyl, a Schedule I] controlled substance, and death resulted from use of

those substances, to wit, the death of R.H.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

22
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 23 of 54

COUNT FIVE
Distribution of a Controlled Substance Resulting in Death

The Grand Jury for the District of Maryland further charges that:
On or about March 5, 2017, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and death resulted from use of those

substances, to wit, the death of D.B.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

23
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 24 of 54

COUNT SIX
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about June 17, 2018, in the District of Maryland, the defendants,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
EDWARD BUDDY HALL,
a/k/a “GWAR,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use

of those substances, to wit, the serious bodily injury of M.D.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

24
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 25 of 54

COUNT SEVEN
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about August 26, 2018, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use

of those substances, to wit, the serious bodily injury of D.M.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

25
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 26 of 54

COUNT EIGHT
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about October 5, 2018, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use

of those substances, to wit, the serious bodily injury of K.K.

21 U.S.C. § 841(a)(1)
18 U.S.C. § 2

26
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 27 of 54

COUNT NINE
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about October 18, 2018, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use

of those substances, to wit, the serious bodily injury of K.K.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

27
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 28 of 54

COUNT TEN
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about October 31, 2018, in the District of Maryland, the defendants,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
EDWARD BUDDY HALL
a/k/a “GWAR,”
JAMIE WAGONER,
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use of those

substances, to wit, the serious bodily injury of C.C.

21 U.S.C. § 841(a)(1)
18 U.S.C. § 2

28
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 29 of 54

COUNT ELEVEN
Conspiracy to Use Interstate Commerce Facilities in the Commission of Murder-For-Hire

The Grand Jury for the District of Maryland further charges that:
From on or about October |, 2018 to on or about October 31, 2018, in the District of
Maryland, the defendants,
DARRAN MALIK BUTLER,
a/k/a “LIK,”
D’ ANDRE PRESTON,
a/k/a “WHITEBOY,”
a/k/a “WHITES,”
JAMES HENRY ROBERTS,
a/k/a “BUB,”
did knowingly combine, conspire, confederate, and agree with each other, and with persons known
and unknown to the Grand Jury, to use and cause another to use a facility of interstate commerce,
with intent that a murder be committed in violation of the laws of any State and the United States
as consideration for the receipt of, and as consideration for a promise and agreement to pay,
anything of pecuniary value, to wit, the defendants agreed to murder L.S. in exchange for money,

and death resulted.

18 U.S.C. § 1958

29
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 30 of 54

COUNT TWELVE
Use of Interstate Commerce Facilities in the Commission of Murder-For-Hire

The Grand Jury for the District of Maryland further charges that:
From on or about October 30, 2018 to October 31, 2018, in the District of Maryland, the
defendants,
DARRAN MALIK BUTLER,
a/k/a “LIK,”
D’ ANDRE PRESTON,
a/k/a “WHITEBOY,”
a/k/a “WHITES,”
did knowingly use and cause another to use a facility of interstate commerce and travel in interstate
commerce, with intent that a murder be committed in violation of the laws of any State and the
United States as consideration for the receipt of, and as consideration for a promise and agreement
to pay, anything of pecuniary value, to wit, the Defendants agreed to murder L.S. in exchange for
money, and death resulted.

18 U.S.C. § 1958
18 U.S.C. §2

30
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 31 of 54

COUNT THIRTEEN
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about November 9, 2018, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use of those

substances, to wit, the serious bodily injury of W.A.E.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

31
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 32 of 54

COUNT FOURTEEN
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about November 11, 2018, in the District of Maryland, the defendants,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
TIMOTHY LEGARD,
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use of those

substances, to wit, the serious bodily injury of S.L. and A.M.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

32
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 33 of 54

COUNT FIFTEEN
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Maryland, the defendant,

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

did knowingly possess a firearm during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances, in violation of
Title 21, United States Code, Section 846, and Count Sixteen of this Fourth Superseding
Indictment, Possession with Intent to Distribute a Controlled Substance, in violation of Title 21,
United States Code, Section 841.

18 U.S.C. § 924(c)

33
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 34 of 54

COUNT SIXTEEN
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Maryland, the defendant,

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)

34
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 35 of 54

COUNT SEVENTEEN
Distribution of a Controlled Substance Resulting in Serious Bodily Injury

The Grand Jury for the District of Maryland further charges that:
On or about January 28, 2019, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and serious bodily injury resulted from use of those

substances, to wit, the serious bodily injury of V.C.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

35
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 36 of 54

COUNT EIGHTEEN
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about March 11, 2019, in the District of Maryland, the defendant,
LAURA WARNER,
did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1)

36
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 37 of 54

COUNT NINETEEN
Distribution of a Controlled Substance Resulting in Death

The Grand Jury for the District of Maryland further charges that:
On or about March 22, 2019, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and a mixture or substance containing
acetylfentanyl, a Schedule I controlled substance, and death resulted from use of those substances,

to wit, the death of A.L.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

37
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 38 of 54

COUNT TWENTY
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
a/k/a “GWAR,”

did knowingly possess a firearm during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances, in violation of
Title 21, United States Code, Section 846.

18 U.S.C. § 924(c)

38
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 39 of 54

COUNT TWENTY-ONE
Possession of a Firearm and Ammunition by a Prohibited Person

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
a/k/a “GWAR,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed in and affecting interstate commerce a firearm and

ammunition, that is, one Ruger 9mm pistol bearing serial number TYE83852, and ammunition.

18 U.S.C. § 922(g)(1)

39
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 40 of 54

COUNT TWENTY-TWO
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
did knowingly possess a firearm during and in relation to a drug trafficking crime for which he

may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this

Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances, in violation of

Title 21, United States Code, Section 846.

18 U.S.C. § 924(c)

40
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 41 of 54

COUNT TWENTY-THREE
Possession of a Firearm and Ammunition by a Prohibited Person

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “GOTTI,”
a/k/a “LITTLE DICK,”
a/k/a “SAG,”
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting interstate commerce a firearm and

ammunition, that is, one Walther P22 pistol bearing serial number WA006344, and ammunition.

18 U.S.C. § 922(g)(1)

4]
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 42 of 54

COUNT TWENTY-FOUR
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of fentanyl, a Schedule IT controlled substance.

21 U.S.C. § 841(a)(1)

42
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 43 of 54

COUNT TWENTY-FIVE
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

did knowingly possess a firearm during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances, in violation of
Title 21, United States Code, Section 846, and Count Twenty-Four of this Fourth Superseding
Indictment, Possession with Intent to Distribute a Controlled Substance, in violation of Title 21,
United States Code, Section 841.

18 U.S.C. § 924(c)

43
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 44 of 54

COUNT TWENTY-SIX
Possession of a Firearm and Ammunition by a Prohibited Person

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting interstate commerce a firearm and
ammunition, that is, one American Tactical .45 pistol bearing serial number TB106818, and

ammunition.

18 U.S.C. § 922(g)(1)

44
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 45 of 54

COUNT TWENTY-SEVEN
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1)

45
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 46 of 54

COUNT TWENTY-EIGHT
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

did knowingly possess a firearm during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances, in violation of
Title 21, United States Code, Section 846, and Count Twenty-Seven of this Fourth Superseding
Indictment, Possession with Intent to Distribute a Controlled Substance, in violation of Title 21,
United States Code, Section 841.

18 U.S.C. § 924(c)

46
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 47 of 54

COUNT TWENTY-NINE
Possession of a Firearm and Ammunition by a Prohibited Person

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting interstate commerce a firearm that is,
one Beretta Para 9mm pistol bearing serial number NUO26683.

18 U.S.C. § 922(g)(1)

47
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 48 of 54

COUNT THIRTY
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about December 28, 2019 in the District of Maryland, the defendant,
BOBBY CANNON,
a/k/a “FREAKY,”
a/k/a “LOSHO,’
did knowingly and intentionally possess with intent to distribute 40 grams or more of mixture or

substance containing a detectable amount of fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)

48
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 49 of 54

COUNT THIRTY-ONE
Possession of a Firearm During and in Relation to a Drug Trafficking Crime

The Grand Jury for the District of Maryland further charges that:
On or about December 28, 2019, in the District of Maryland, the defendant,
BOBBY CANNON,
a/k/a “FREAKY,”
a/k/a “LOSHO,”
did knowingly possess a firearm during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Fourth Superseding Indictment, Conspiracy to Distribute Controlled Substances Resulting in
Death and Serious Bodily Injury, in violation of Title 21, United States Code, Section 846, and
Count Thirty of this Fourth Superseding Indictment, Possession with Intent to Distribute a

Controlled Substance, in violation of Title 21, United States Code, Section 841.

18 U.S.C. § 924(c)

49
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 50 of 54

COUNT THIRTY-TWO
Possession with Intent to Distribute a Controlled Substance

The Grand Jury for the District of Maryland further charges that:
On or about January 22, 2020 in the District of Maryland, the defendant,
D’ ANDRE PRESTON,
a/k/a “WHITEBOY,”
a/k/a “WHITES,”
did knowingly and intentionally possess with intent to distribute 40 grams or more of mixture or

substance containing a detectable amount of fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)

50
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 51 of 54

COUNT THIRTY-THREE
Possession of a Firearm and Ammunition by a Prohibited Person

The Grand Jury for the District of Maryland further charges that:
On or about March 26, 2020 in the District of Maryland, the defendant,
D’ ANDRE PRESTON,
a/k/a “WHITEBOY,”
a/k/a “WHITES,”
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting interstate commerce a firearm and
ammunition, that is, one Ruger .40 caliber pistol bearing serial number 340-85690, and

ammunition.

18 U.S.C. § 922(g)(1)

5]
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 52 of 54

FORFEITURE
The Grand Jury for the District of Maryland further finds that:
i; Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 18.
United States Code, Section 924(d), Title 21, United States Code Section 853(a), Title 18, United
States Code, Section 1963(a), and Title 28, United States Code, Section 2461(c), as a result of
the defendants’ conviction(s).
Narcotics Forfeiture
2, Pursuant to 21 U.S.C. § 853(a), upon conviction of an offense in violation of the
Controlled Substances Act, as alleged in the Narcotics Count(s), the defendant(s) convicted of
such offense(s), shall forfeit to the United States of America:
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such offense(s); and
b. any property used, or intended to be used, in any manner or part, to commit, or
facilitate the commission of, such offense(s).
Firearms and Ammunition Forfeiture
3. Pursuant to 18 U.S.C. § 924(d), upon conviction of an offense(s) alleged in
Firearms Count(s), the defendant(s) convicted of such offense(s) shall forfeit to the United States,
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition involved

in those offense(s).

52
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 53 of 54

Substitute Assets
5. Pursuant to 21 U.S.C. § 853(p), if any of the property described above as

being subject to forfeiture, as a result of any act or omission by the defendant(s):

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been comingled with other property which cannot be subdivided without

difficulty,

it is the intent of the United States to seek forfeiture of any other property of the Defendant(s) up

to the value of the property charged with forfeiture in the paragraphs above.

Property Subject to Forfeiture

 

6. The property to be forfeited includes, but is not limited to, the following:
b. 2007. Ford truck bearing Vehicle Identification © Number
IFTPW14V37FA77557;

c. 2009. Acura TL bearing Vehicle Identification ©Number

19UUA96599A004790;

d. 2016 Honda Accord bearing Vehicle Identification Number
IHGCT2B09GA006396;

e. 416 Mount Holly Street, Baltimore, Maryland;

i one Walther P22 pistol bearing serial number WA006344;

g. one Polymero80 9mm pistol bearing serial number PF940SC;

53
Case 1:19-cr-00137-PWG Document 628 Filed 09/15/20 Page 54 of 54

h. one Smith & Wesson M&P Shield 9mm pistol bearing serial number
LEE1086;

i. one Ruger 9mm pistol bearing serial number TYE83852;

j. one Beretta Para 9mm pistol bearing serial number NUO26683;

k. one Ruger .40 caliber pistol bearing serial number 340-85690;

l. one American Tactical .45 pistol bearing serial number TB106818; and

m. ammunition.

18 U.S.C. § 924(d)
21 U.S.C. § 853
28 U.S.C. § 2461(c)

C Le . ep

/MDB

 

ROBERT K. HUR
United States Attorney

A TRUE BILL:

SIGNATURE REDACTED i... ALT 22

roreperson

54
